1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   STEVEN DWAYNE BROWN,                        )       Case No. CV 15-8924-FMO (JEM)
                                                 )
12                       Plaintiff,              )
                                                 )       ORDER ACCEPTING FINDINGS AND
13                v.                             )       RECOMMENDATIONS OF UNITED
                                                 )       STATES MAGISTRATE JUDGE
14   ANTHONY BAUDINO, et al.,                    )
                                                 )
15                       Defendants.             )
                                                 )
16

17         Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18   records on file, and the Report and Recommendation of the United States Magistrate
19   Judge. Plaintiff has filed Objections, and the Court has engaged in a de novo review of
20   those portions of the Report and Recommendation to which Plaintiff has objected. The
21   Court accepts the findings and recommendations of the Magistrate Judge.
22         IT IS ORDERED that: (1) Defendants’ Motion to for Summary Judgment is
23   GRANTED; (2) Plaintiff’s Motion for Summary Judgment is denied; and (3) Judgment shall
24   be entered dismissing the action with prejudice.
25

26   DATED: October 25, 2019                                   /s/
                                                             FERNANDO M. OLGUIN
27                                                      UNITED STATES DISTRICT JUDGE
28
